Citation Nr: 0619348
Decision Date: 06/30/06	Archive Date: 09/01/06

DOCKET NO. 04-04 320                        DATE JUN 30 2006



	On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
	':;J
THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for tinnitus.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1967 to February 1969. This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, found that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss. In a March 2005 decision, the Board determined that new and material evidence was received sufficient to reopen the claim for entitlement to service connection for hearing loss and remanded the matter to the RO for additional development.

The veteran has also initiated an appeal from a December 2005 RO decision granting service connection with a 10 percent rating for tinnitus. While the Board does not yet have jurisdiction over this issue, further action on the issue is mandated, and it will also be addressed in the Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Hearing Loss

After reviewing the claims folder, it is the Board's opinion that the RO did not comply with the remand instructions. In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.

- 2



In the remand, the Board asked the VA examiner to comment on two issues in
rendering an opinion: an April 1967 (pre-service employment audiogram) and the military entrance audiogram results reported in ASA versus ISO standards. [Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO-ANSI). In order to facilitate data comparison for VA purposes, ASA standards noted in service medical records dated prior to November 1, 1967 must be converted to ISO-ANSI standards. Audiometric charts in records dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified.] The examiner did neither.

The findings on this May 1967 military entrance examination as converted from ASA to ISO in parenthesis were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
10 (20)
-
40 (45)
LEFT
10 (25)
5 (15)
5 (15)
-
10 (15)

In this case, it is critical that the medical opinion address the significance of the preservice April 1967 audiogram, since a determination as to whether the veteran's hearing loss preexisted service affects how the claim is adjudicated. Neither the Board nor the RO may interpret graphical representations of audiometric data, which is how those results are presented. See Kelly v. Brown, 7 Vet. App. 471 (1995). It appears, however, that those results may affect the 2005 VA examiner's conclusion that the veteran's left ear hearing acuity was normal upon entry into service, and converting the military entrance audio results into ISO standards may also affect that opinion. Therefore, the Board has no choice but to remand this case for further opinion.

- 3 



Tinnitus

One of the matters the Board must address is which issue or issues are properly before it at this time. An appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran. In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision (by filing the NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the veteran (in the form of a SOC), and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

By way of a December 2005 rating decision, the RO granted service connection with a 10 percent rating for tinnitus. In a statement received at VA in January 2006, the veteran expressed disagreement with the rating assigned in the December 2005 decision. Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action. See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. In this regard, it is noteworthy that the claim is not before the Board at this time and will only be before the Board if the veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the same audiologist who conducted the examination in May 2005, or to any other VA audiologist if she is no longer available. The examiner should be provided with the veteran's claim file and asked to fully review it.

-4



If the examiner determines that the hearing loss is a disability that predated the veteran's service, he or she should then render an opinion as to whether the condition increased in severity during the veteran's time in service, and, if it did, whether or not the increase in severity was attributable to the natural progress of the disease. In determining whether the veteran's hearing loss preexisted service. the examiner should consult the May 1967 entrance examination and the April 1967 audiogram (received bv RO in 1977). If possible. the examiner should interpret the result from the April 1967 graph.

Also. please discuss. as appropriate. the April and Mav 1967 audiometric findings in ASA versus ISO standards. See above discussion.

2. When the development requested has been completed, the case should again be reviewed by the RO to determine service connection for hearing loss. If the benefits sought are not granted, the veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. The RO should issue an appropriate statement of the case in the matter of entitlement to a rating in excess of 10 percent for tinnitus. The veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

- 5 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims
- that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

-6




